DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-13 in the reply filed on 03 June 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2018/0346813 to Backfolk et al.
Regarding Claim 1, Backfolk teaches a biodegradable hydrophobic material comprising cellulose (Backfolk paragraph [0029]) and a hydrophobic agent or sizing agent (Backfolk paragraph [0041] and [0043]), wherein hydroxyl groups of the cellulose have been activated by a base (Backfolk paragraph [0019] and claim 22 “sodium carbonate” is applied in step b of claim 
Regarding Claim 2, Backfolk teaches the cellulose is a cellulosic feedstock selected from newsprint, cellulose pulp, lignin-cellulose-hemicellulose or a mixture thereof (Backfolk paragraph [0029] and abstract).
Regarding Claims 3 and 4, Backfolk teaches the material is formed into an agricultural mulch film, a waterproof package, a disposable waterproof clothing, or a construction material (Backfolk title, agricultural mulch, abstract).
Regarding Claim 5, Backfolk teaches the agricultural mulch film contains an herbicide, a pesticide, a fertilizer for plants, or a nutrient for plants (Backfolk paragraph [0051]).
Regarding Claim 6, Backfolk teaches the cellulose is softwood derived cellulosic feedstock (Backfolk paragraph [0049]).
Regarding Claims 7 and 8, Backfolk teaches the cellulose is activated using a basic or alkaline solution (Backfolk base “sodium carbonate” paragraph [0019] and claim 22).
Regarding Claim 9, Backfolk teaches the hydrophobic agent or sizing agent is alkyl ketene dimer, alkenyl succinic anhydride, or epichlorohydrin, or a combination thereof (Backfolk paragraph 0041] and [0042]).
Regarding Claim 10, Backfolk teaches the hydrophobic agent or sizing agent is alkyl ketene dimer (Backfolk paragraph [0042]).
Regarding Claim 13, Backfolk teaches in the form of a roll, sheet, film, powder or granule (Backfolk “Ground cover” satisfies the broad term of sheet or film).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0346813 to Backfolk et al in view of U.S. Patent Pub. No. 2009/0139677 to Hamers et al.
Regarding Claim 11, Backfolk teaches alkyl ketene dimer (Backfolk paragraph [0042]), but is silent on explicitly teaching the hydrophobic agent or sizing agent is a blend of alkyl ketene dimer and aluminum sulfate.  However, Hamers teaches the general knowledge of one of ordinary skill in the art to apply a hydrophobic agent or sizing agent as a blend of alkyl ketene dimer and aluminum sulfate (Hamers abstract, claim 1, and paragraph [0031]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Backfolk with the teachings of Hamers at the time of the invention for stability as taught by Hamers.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0346813 to Backfolk et al in view of PCT WO2018/038670 to Aydin et al.
Regarding Claim 12, Backfolk is silent on explicitly teaching comprising isosorbide.  However, Aydin teaches the general knowledge of the application of isosorbide (Aydin 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Backfolk with the teachings of Aydin at the time of the invention for improved hydrophobicity and plasticizing properties taught by Aydin. The modification is merely the application of a known 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following are teachings of general knowledge in the art of agricultural mulch films and/or paper sizing/hydrophobic practices:
U.S. Patent Pub. No. 2007/0240839; U.S. Patent Pub. No. 2014/0322395; U.S. Patent No. 5,512,135; U.S. Patent No. 6,187,143; U.S. Patent Pub. No. 2020/0216681; U.S. Patent No, 7,189,308; U.S. Patent Pub. No. 2004/0089433.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



02 August 2021